Citation Nr: 1702453	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, to include due to herbicide exposure, to include Agent Orange.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, to include due to herbicide exposure, to include Agent Orange.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to December 1966.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDINGS OF FACT

1.  Claims of entitlement to service connection for prostate cancer and diabetes were last denied in an August 2003 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of that decision, and the August 2003 decision became final.

2.  The evidence received since the August 2003 rating decision, by itself or when considered with the previous evidence of record, does not provide a reasonable possibility of substantiating either claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying entitlement to service connection for prostate cancer and type II diabetes mellitus is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received since the August 2003 decision is not new and material and the claims of entitlement to service connection for prostate cancer and type II diabetes mellitus are not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in a correspondence dated March 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. The notice also provided information as to what evidence was needed to reopen the claim of entitlement to service connection for prostate cancer and diabetes mellitus. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims. There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims files, which includes his written contentions, service treatment records, and private treatment records. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Veteran claims entitlement to service connection for diabetes mellitus and prostate cancer. These claims were previously denied in an August 2003 rating decision.

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened regardless of any prior action by a regional office.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In his January 2003 claim, the Veteran alleged that the claimed disorders were caused by Agent Orange exposure during his service in Vietnam. At the time of the August 2003 rating decision denying the claims, the evidence of record included, VA and private treatment reports discussing ongoing treatment of the Veteran's prostate cancer, diabetes, to include a July 2003 VA genitourinary exam relating to the Veteran's prostate cancer.  

In April 2003, the RO submitted a Joint Services Records Research Center (JSRRC) request for information regarding the Veteran's service in Vietnam. The July 2003 response stated that the Veteran had served onboard the USS Coral Sea (CVA 43) in the waters of the Republic of Vietnam from August 1965 to September 1965, again later in September 1965 through October 1965, and from September 1966 through October 1966. The response also stated that in-country service for the Veteran could not be established.

The basis for the August 2003 denial was that there was no evidence indicating that the Veteran served on the land mass of the Republic of Vietnam or was otherwise exposed to herbicides during his active military service. The RO noted that although the Veteran had served onboard the USS Coral Sea off the coast of Vietnam, there was no evidence to show that the Veteran served in-country in Vietnam and therefore, exposure to herbicides was not presumed. The RO further noted that there was no basis in the record to establish that the Veteran's prostate cancer or diabetes mellitus were otherwise related to service. 

Although notified of the denial, the Veteran did not initiate an appeal of the August 2003 rating decision. Hence, that rating decision is final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105.

In September 2006, the Veteran submitted a request to reopen his claim of entitlement to service connection for prostate cancer and diabetes mellitus. In November 2009, the RO reopened the Veteran's claims, and denied service connection for prostate cancer and diabetes mellitus on the merits. In continuing its denial of service connection, the RO found that no evidence had been received to show that the Veteran had served in-country in Vietnam or to support the Veteran's alleged Agent Orange exposure.

The Board finds that no evidence has been received to reopen the Veteran's claims for service connection for prostate cancer or diabetes mellitus. As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided. 38 C.F.R. § 3.156 (a). Here, the Board finds that the evidence of record submitted since the August 2003 rating decision does not constitute as new and material, as the evidence is considered redundant/ cumulative or not material, in that it fails to demonstrate a reasonable possibility of substantiating the claim. New and material evidence must relate to an unestablished fact and raise a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156 (a). Therefore, in this case, in order for the Veteran's claim to be reopened, new evidence submitted since the August 2003 rating decision must relate to an unestablished fact pertinent to any applicable theories of entitlement. 

The existence of the Veteran's disabilities is well documented.  A diagnosis of diabetes dates as early as January 2003. The Veteran underwent radiation for prostate cancer in June 2002, and has had documented ongoing treatment for both conditions since their inceptions. However, a connection to the Veteran's service for either condition remains in want.  In this regard, no evidence has been submitted or received since the August 2003 rating decision that can be considered both new and material that speak to this unestablished nexus, or tend to substantiate his claim for service connection. 

Since the August 2003 decision, the Veteran has submitted additional private and VA treatment records and lay statements regarding in-service exposure to herbicides.  In addition to these records, VA has also obtained service treatment records and renewed JSRRC determinations and memorandums regarding the Veteran's service in and around the Republic of Vietnam, to include exposure to herbicides.  These will be discussed in turn. 

With regard to both the private and VA treatment records since August 2003, the Board finds that such records only document the Veteran's ongoing treatment for prostate cancer and diabetes. None of these records express any opinion as to the nature or etiology of the Veteran's disabilities. The Board finds that ample treatment records noting the Veteran's diagnoses of a current disability of diabetes and prostate cancer were of record at the time of the August 2003 decision. Therefore additional documentation of diagnosis or treatment without any evidence of the etiology of those disorders is considered cumulative of prior evidence and does not relate to any unestablished fact. The treatment records do not constitute new or material evidence sufficient to reopen the Veteran's claim.

The Veteran has also submitted lay statements with regard to his specific exposure to herbicides, to include Agent Orange, while serving on the USS Coral Sea. Upon initially filing the claims in 2003, the Veteran asserted exposure to Agent Orange in service, and the RO found no corroborative evidentiary support for those statements. Since that decision, the Veteran's statements regarding the nature of his exposure have changed and he has provided more detail with regard to his claimed exposure to Agent Orange. Specifically, in his May 2009 statement, the Veteran alleged that while working on deck aboard the USS Coral Sea  he was exposed to Agent Orange, which "was in the atmosphere at the time." As part of his April 2010 notice of disagreement the Veteran again alleged that Agent Orange drifted over his aircraft carrier while it was anchored off the coast of Vietnam. The Board finds that these statements are not duplicitous of the Veteran's original lay statement as they are more specific to his particular alleged exposure to Agent Orange than in his original claim and therefore constitute new evidence for the purpose of reopening his claims. 

However, even considering the Veteran's statements as sufficiently novel to constitute new evidence, the Board finds that those statements do not raise a reasonable possibility of substantiating the Veteran's claims for service connection.  The Board acknowledges that in determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, the Board also notes such presumption does not extend to the competency of lay statements, meaning that the Veteran must also demonstrate to have the education, training, and experience to attest to the assertions in his lay statements. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Board finds that the Veteran has not demonstrated he possesses the specific scientific knowledge to competently report that there was Agent Orange in the "atmosphere," the flight patterns of planes spraying Agent Orange at the time, or that weather patterns moved Agent Orange from the land out to sea. As such, while the Veteran's lay statements regarding exposure are considered credible, such statements cannot be considered competent to substantiate his claims. 

The Board further notes that after careful review of an Institute of Medicine report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure,'' the Secretary of VA determined that the evidence available regarding Agent Orange exposure does not support establishing a presumption of exposure to herbicides for blue-water Navy Veterans in Vietnam. This determination was based on the Institute's finding that a paucity of scientific data made it impossible to establish whether blue-water Navy Vietnam Veterans were exposed to the primary Agent Orange contaminant.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).  Because the Veteran's statements do not constitute competent evidence of in-service exposure to Agent Orange, they do not raise a reasonable possibility of substantiating the Veteran's claims in light of the forgoing and therefore, are not considered material. 38 C.F.R. § 3.156 (a).

VA has also acquired renewed JSRRC requests for information regarding the Veteran's in-country service and Agent Orange exposure. In June 2009, the RO performed a second request for information regarding the Veteran's service in Vietnam. The August 2009 response again returned confirmation of the Veteran's service onboard the USS Coral Sea, but did not provide verification of any in-country service in the Republic of Vietnam. A formal finding of a lack of information required to corroborate the Veteran's statement of in-country exposure associated with Agent Orange was filed in April 2009 and a formal finding of a lack of information required to corroborate service in the Republic of Vietnam was filed in November 2009. Consequently, such requests failed to provide new and material evidence sufficient to reopen the Veteran's contention of Agent Orange exposure.

Finally, the VA did obtain the Veteran's service treatment records in March 2009, which were not of record prior to his August 2003 denial. The Board acknowledges that an exception to the new and material evidence requirement exists where relevant service records are associated with a claim file after the entrance of a final decision. 38 C.F.R. § 3.156 (c). At the time of the August 2003 VA rating decision, the Veteran's service treatment records were not associated with the record. Nevertheless, the Board finds that while these records are new, such records are not relevant to the claims on appeal.  A close review of the service treatment records reveals, however, that they do not contain any information related to the alleged Agent Orange exposure or any incurrence of the Veteran's disabilities during his period of service or upon separation from service. The Veteran's November 1966 separation examination notes normal genitourinary endocrine systems, and the service treatment records are otherwise silent as to prostate or blood sugar issues, and contain no reference to Agent Orange exposure.   Therefore, the exception to the new and material evidence standard under 38 C.F.R. § 3.156 (c) does not apply.  Similarly, the Board acknowledges that such service treatment records are new evidence, but for the reasons listed herein, they do not relate to any unestablished fact, and therefore do not constitute material evidence. 

Admittedly, the threshold for determining whether new and material evidence has been submitted is generally "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination.  Id. 

Here, the Board finds that low thresholds under Shade are not crossed.  Specifically, to trigger the VA's duty to provide an examination or medical opinion, the evidence of record must (a) contain competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establish that the Veteran suffered an event, injury, or disease in service; (c) indicate that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of record added since the August 2003 rating decision does not trigger the requirement for an examination under McClendon. As explained in the preceding sections, a review of the record reveals no competent evidence, to include the Veteran's lay statements, which could show the he suffered an event, injury, or disease in service, or a potential nexus between his current disability and any alleged event in service.

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board. See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000). Thus, even though the Veteran has submitted additional medical records and lay statements discussing his diabetes, prostate cancer, and his alleged Agent Orange exposure such evidence is essentially duplicative of evidence submitted in the past. Furthermore, in the absence of any indication that the Veteran's diabetes mellitus or prostate cancer are related to his service, the reason for the denial of the claim in August 2003, the evidence does not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a); see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

The Board acknowledges that the RO reopened the claim in its November 2009 rating decision due to the decision by the United States Court of Appeals for Veterans Claims in Haas v. Nicholson,  20 Vet. App. 257 (2006).  The Board is not bound by that determination.  Jackson.  Further, , the United States Court of Appeals for the Federal Circuit reversed the decision of the Veterans Court in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), and hence that lower court holding does not assist the Veteran.  It is also well to note that a change in the law does not warrant reopening a finally adjudicated, unappealed claim. 

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record or is not material to the claims on appeal, and as the evidence does not provide a reasonable possibility of substantiating the claims, the Veteran has not submitted new and material evidence. Thus, the Board must conclude that the claims are not reopened.

Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for diabetes mellitus is denied.


New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for prostate cancer is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


